DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objection to the abstract have been fully considered and are persuasive.  The objection to the abstract has been withdrawn. 
	Applicant’s arguments with respect to the 112(b) rejections of claims 1 and 8 have been fully considered and are persuasive. The 112(b) rejections of claims 1 and 8 have been withdrawn.
Applicant's arguments with respect to the 102 rejection of claim 1 have been fully considered but they are not persuasive. Applicant argues that Stoltz fails to disclose “a suction mechanism configured to generate a partial vacuum within the capsule body” because Stoltz discloses that the chamber of the device is pre-charged with a vacuum. This is not found persuasive. The Examiner notes that the referenced limitations are functional limitations in an apparatus claim. The cited structure of Stoltz is capable of performing this function, regardless of the additional pre-charged vacuum. When Stoltz’s suction mechanism is actuated, pushing means 31 push sealing means 3, thus expanding the sample chamber and increasing the sample chamber’s volume. Increasing the sample chamber’s volume would generate a partial vacuum in the sample chamber until enough fluid enters the sample chamber to equalize the pressure inside the sample chamber with the pressure outside the sample chamber. Therefore, Stoltz does disclose a structure that meets all the limitations of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, 17, 18, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/046485, hereinafter Stoltz.
Regarding claim 1, Stoltz teaches a device for sampling gastrointestinal material (device 2, Fig. 11), comprising: a capsule body (body member 25 and cap member 23) comprising a sample input valve (membrane 12, page 7 line 28 to line 30); a suction mechanism configured to generate a partial vacuum within the capsule body and thereby draw gastrointestinal material into the capsule body through the sample input valve (Examiner’s note: element is mapped to the elements it comprises. Page 13 lines 3 to 7); and an actuator configured to actuate the suction mechanism (Examiner’s note: element is mapped to the elements it comprises), wherein: the actuator comprises a dissolvable element (holding means) and is configured so that the dissolvable element dissolves in a predetermined region of the gastrointestinal tract (page 18 lines 13 through 19) and the dissolving of the dissolvable element causes actuation of the suction mechanism (page 12 lines 4 through 9); the suction mechanism comprises a biasing member restrained by the dissolvable element prior to actuation of the suction mechanism (pushing means 31, page 11 line 31 two page 12 line 9); the dissolving of the dissolvable element releases the biasing member (page 11 line 31 to page 12 line 9); and the biasing member is configured to expand a sample chamber within the capsule body, without any change to the outer shape and size of the capsule body, on release of the biasing member, and thereby generate the partial vacuum within the capsule body (figure 11, page 11 line 23 to page 12 line 9).

Regarding claim 4, Stoltz teaches the device of claim 1, wherein the suction mechanism comprises a movable element engaged within a bore via a sliding seal (figure 11, sealing means 3 in bore in middle of cap member 23), and the biasing member is configured to expand the sample chamber by driving movement of the movable element within the bore (figure 11, page 11 line 23 two page 12 line 9).
Regarding claim 5, Stoltz teaches the device of claim 4 wherein the movable element comprises a cylindrical piston and the bore comprises a cylindrical bore, the cylindrical piston being slidably engaged within the cylindrical bore (figure 11).
Regarding claim 9, Stoltz teaches the device of claim 1, wherein the sample input valve is configured to allow a pressure gradient driven passage of material from the outside of the capsule body to the inside of the capsule body through one or more sample collection openings (figure 6, page 7 line 28 to page 8 line 12), and, in the absence of a pressure gradient, to be driven to seal the one or more sample collection openings by the absence of the pressure gradient (figure 6, page 7 line 28 to page 8 line 12).
Regarding claim 17, Stoltz teaches the device of claim 1, wherein: the sample input valve is configured to allow a pressure gradient driven passage of material from the outside of the capsule body to the inside of the capsule body through one or more sample collection openings (figure 6, page 7 line 28 to page 8 line 12), and, in the absence of a pressure gradient, to be driven to seal the one or more sample collection openings by the absence of the pressure gradient (figure 6, page 7 line 28 to page 8 line 12); and an exterior surface of the capsule body is provided with one or more indented channels 
Regarding claim 18, Stoltz teaches the device of claim 1, wherein: the sample input valve is configured to allow a pressure gradient driven passage of material from the outside of the capsule body to the inside of the capsule body through one or more sample collection openings (figure 6, page 7 line 28 to page 8 line 12), and, in the absence of a pressure gradient, to be driven to seal the one or more sample collection openings by the absence of the pressure gradient (figure 6, page 7 line 28 to page 8 line 12); and one or more of the sample collection openings is noncircular (figure 6).
Regarding claim 19, Stoltz teaches the device of claim 1, further comprising one or more protruding members protruding outwards relative to an average level of an outer surface of the capsule body adjacent to the sample input valve, for reducing suction based adhesion of the device to tissue or material within the gastrointestinal tract (page 11 lines 18 through 21).
Regarding claim 21, Stoltz teaches the device of claim 1, wherein the dissolvable element comprises a first material coated with a second material (page 22 lines 16 through 20).
Regarding claim 23, Stoltz teaches the device of claim 21, wherein the second material is configured such that when the devices taken orally, the second material will dissolve only when the device reaches the predetermined region of the gastrointestinal tract (page 22 lines 16 through 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stoltz in view of US 2010/0286660, hereinafter Gross.
Regarding claim 7, Stoltz teaches the device of claim 1, but does not teach wherein the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall.
However, Gross teaches a device (device 10) wherein the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall (para [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Stoltz such that the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall, as taught by Gross, in order to delay passage of the device from the intestinal tract and stop motion of the device through the intestinal tract for a period of time (Gross, paras [0002], [0071], [0075], [0092]).
Regarding claim 8, Stoltz in view of Gross teaches the device of claim 7, wherein the mucoadhesive material is coated with a further material so as only to become exposed when the device 
Regarding claim 16, Stoltz in view of Gross teaches the device of claim 7, wherein the mucoadhesive material is arranged on a portion of the outer surface of the device that is selected such that adhesion of the device to the lining of the intestinal wall is promoted and orientation of the device which allows gastrointestinal material to be drawn into the capsule body through the sample input valve (Gross, para [0092], coating the external surface of Stoltz’s device 2 with a mucoadhesive as Gross’s device 10 is coated would promote adhesion of the device to the lining of the intestinal wall and orient the device such that gastrointestinal material can be drawn into the capsule body through the sample input valve).

Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stoltz in view of WO 2016/042302, hereinafter Wrigglesworth.
Regarding claim 10, Stoltz teaches the device of claim 9, wherein the capsule body comprises one or more actuator openings via which the gastrointestinal material can contact the dissolvable element and dissolve the dissolvable element when the one or more actuator openings are unsealed (Stoltz does not show the location of the dissolvable element (holding means) but inherently an opening through which the dissolvable element can be contacted and dissolved must be present near inlets 4).
Stoltz does not teach wherein the one or more actuator openings are separated from the one or more sample collection openings.
However, Wrigglesworth teaches a device (figure 3) wherein a capsule body (housing) comprises one or more actuator openings (figure 3, top of device near retention means) via which gastrointestinal material can contact a dissolvable element (retention means) and dissolve the dissolvable element when 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Stoltz such that the one or more actuator openings are separated from the one or more sample collection openings, as taught by Wrigglesworth, as a simple substitution of one element (Stoltz’s inlet openings 4 and sample collection openings in membrane 12 seen in figure 6) for another (Wrigglesworth’s opening at the top of the device for access to the dissolvable retention means and inlet opening at the bottom of the device for sample collection as seen in figure 3) to obtain the predictable result of having an opening for access to the dissolvable element and an opening for sample collection.
Regarding claim 11, Stoltz in view of Wrigglesworth teaches the device of claim 10, wherein the one or more actuator openings are on an opposite side of the capsule body to the one or more sample collection openings (Wrigglesworth, see figure 3).
Regarding claim 12, Stoltz in view of Wrigglesworth teaches the device of claim 10, wherein the one or more actuator openings are sealed by a sealing material, the sealing material being configured such that when the device is taken orally, the sealing material will dissolve only when the device reaches the predetermined region of the gastro-intestinal tract (Stoltz, page 22 lines 16-20).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stoltz in view of Wrigglesworth as applied to claim 12, and further in view of Gross.
Regarding claim 13, Stoltz in view of Wrigglesworth teaches the device of claim 12, but does not teach wherein the device is coated with a mucoadhesive material configured to promote adhesion 
However, Gross teaches a device (device 10) wherein the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall (para [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Stoltz and Wrigglesworth such that the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall, as taught by Gross, in order to delay passage of the device from the intestinal tract and stop motion of the device through the intestinal tract for a period of time (Gross, paras [0002], [0071], [0075], [0092]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791